DETAILED ACTION
1.	 The present application is being examined under the pre-AIA  first to invent provisions. This office action is based on After Final filed on 04/06/2021 and an interview conducted on 04/13/2021 with the Applicants' representative Attorney Brian D. Welle (Please refer to PTO-413B). 

2.	Claims 1-7, and 9-14 (Renumbered 1-13) are allowed.
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “generating one or more region records, wherein a region record is an aggregation of changes where an overlap exists between: one or more previous changes that are proximate to a proposed change; and one or more further changes, wherein the one or more previous changes and the one or more further changes do not require the same link” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of managing changes to code, wherein a method comprising: identifying one or more users changed a plurality of sections of code that result in an updated version of the code; identifying that the one or more users changed documentation associated with the code that occur substantially concurrent with the changes to the plurality of sections of code; generating a link within a set of mapping records between each of the plurality of sections of code and respective portions of the documentation in response to identifying that the changes to documentation occur substantially concurrently with the changes to the plurality of sections of code renders the pending independent claims allowable. Claims 2-7 and 9-13 are dependent upon claim 1 according to its respective statutory class. Since the independent claim 1 is allowable, claims 2-7 and 9-13 are also allowable at least by virtue of the dependency relationship. 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        04/21/2021